376 N.W.2d 687 (1985)
INTER-FAITH SOCIAL SERVICES, INC., Respondent,
v.
COUNTY OF CARLTON, Relator.
No. C7-85-113.
Supreme Court of Minnesota.
November 22, 1985.
Marvin E. Ketola, Carlton, for relator.
Jay D. Christansen, Lyle G. Ward, Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
AMDAHL, Chief Justice.
Carlton County obtained a writ of certiorari to review a decision of the Tax Court that Pineview Apartments, owned and operated by the respondent Inter-Faith Social Services, Inc. are exempt from real property taxation under Minn.Stat. § 272.02, subd. 1(6) (1984), as an institution of purely public charity. Our review of the record leads to the conclusion that Inter-Faith has sustained its burden of proving entitlement to a charitable exemption. North Star Research Inst. v. County of Hennepin, 306 Minn. 1, 236 N.W.2d 754 (1975).
Affirmed.
YETKA, J., took no part in the consideration or decision of this case.